          Case 1:17-cv-11633-DJC Document 353 Filed 01/19/21 Page 1 of 21




                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS


    SECURITIES AND EXCHANGE COMMISSION,

          Plaintiff,

          v.                                                        Case No. 17-cv-11633-DJC

    NAVELLIER & ASSOCIATES, INC. and
    LOUIS NAVELLIER,
         Defendants.


            COMMISSION’S AMENDED1 MEMORANDUM IN SUPPORT OF
         DISGORGEMENT FINDINGS OF FACT AND CONCLUSIONS OF LAW

         The Commission respectfully asks this Court to order disgorgement to deprive

Defendants Louis Navellier (“Navellier”) and Navellier and Associates, Inc. (“NAI”) of the

unjust profits they made from their repeated fraudulent marketing misrepresentations and failures

to disclose material information to clients about the Vireo products. The disgorgement amount

requested by the Commission is consistent with the historical equitable principles underpinning

disgorgement and with the principles the Court set forth in SEC v. Liu, 140 S. Ct. 1936 (2020).

The Commission respectfully requests that the Court enter the proposed findings of fact and

conclusions of law attached here, and order disgorgement of $22,734,487 plus prejudgment

interest of $6,635,403, for a total of $29,369,890, to be paid jointly and severally by Defendants.



1
  The Commission submits this amended brief, with amended accompanying materials, based on a change to the
statute of limitations in Pub. L. 116-283, §6501(a)(3) & (b), Jan. 1, 2021, 134 Stat. 3388 (extending the limitations
period applicable here to ten years). The Commission detailed this change in ECF No. 351 (as well as p. 10 below)
and sought leave to file these amended materials. With this Amended Memorandum, the Commission has filed:
Amended Proposed Findings of Fact and Conclusions of Law; an Amended Alex Declaration (reflecting revised
disgorgement calculation); an Amended Ex. 3 (pre-judgment interest calculation);an Amended Donahue Declaration
(reflecting revised salaries calculation); and an Amended Final Judgment. The Commission has also filed redline
versions of each of these, reflecting what changes were made from the original documents. The Commission has
not refiled Exhibits that did not change as a result of the amended briefing.
         Case 1:17-cv-11633-DJC Document 353 Filed 01/19/21 Page 2 of 21




The Commission also respectfully requests the Court enter the proposed Amended Final

Judgment, also attached here, reflecting the new disgorgement amount.

                               PERTINENT PROCEDURAL HISTORY

        On February 13, 2020, the Court granted the SEC’s Motion for Partial Summary

Judgment on Counts One and Two, and found that the Defendants intentionally or recklessly

violated Sections 206(1) and 206(2) of the Investment Advisers Act of 1940 (“Advisers Act”).

[D. 252.] On March 25, 2020, the Commission moved (with Defendants’ assent) to dismiss the

remaining unresolved counts (Three and Four) [D. 260], which the Court granted the next day.

[D. 266]. The Commission also moved for entry of final judgment, requesting this Court enter

joint and several disgorgement and prejudgment interest in the amount of $28.9 million, impose

injunctions on each Defendant, and set an appropriate civil penalty for each. [D. 262.] The

Court entered its Final Judgment on June 2, 2020, granting the Commission’s request for $28.9

million in joint and several disgorgement and prejudgment interest, enjoining Defendants, and

setting penalties of $2 million on defendant NAI and $500,000 on defendant Louis Navellier.

[D. 295.] Defendants noticed their appeal three days later. [D. 297.]2

        On June 22, 2020, the Supreme Court decided Liu v. SEC, 140 S. Ct. 1936, 1940 (2020).

As detailed below, Liu upheld the Commission’s ability to seek and receive disgorgement, but

required courts to consider additional factors when deciding whether to order disgorgement, how

much, and whether the disgorgement could be joint and several. As the disgorgement requested

by the Commission and ordered by this Court touched on all three issues, because the Liu

decision came out after the Court’s order of final judgment, and because the Defendants had


2
  Defendants’ prior appeal of the Court’s grant of the Commission’s motion for partial summary judgment D. 273,
filed Apr. 13, 2020], was dismissed by the First Circuit on June 15, 2020 for lack of jurisdiction. [Case No. 20-
1437, Doc. No. 00117602120]. The First Circuit found that the “theories of appellate jurisdiction offered by
appellants are inapplicable and unpersuasive.”


                                                         2
        Case 1:17-cv-11633-DJC Document 353 Filed 01/19/21 Page 3 of 21




made disgorgement a ground for their appeal, the Commission filed with the First Circuit a

“Motion for a Limited Remand and Stay of the Briefing Schedule to Allow the District Court to

Make Additional Factual Findings and Conclusions of Law Regarding the Disgorgement Award

in Light of Liu v. SEC.” The First Circuit allowed the Commission motion on August 20, 2020,

and remanded for that limited purpose. D. 322.

       The parties subsequently submitted proposed findings of fact and conclusions of law with

accompanying memoranda, reply, and surreply. On January 1, 2021, Section 21(d) of the

Securities Exchange Act of 1934 (“Exchange Act”) was amended, changing the limitations

period applicable to the Commission’s claims for disgorgement and equitable relief, to ten years.

The Commission filed a Notice of Change of Law (ECF No. 351) on January 12, 2021. The

Commission files this Amended Memorandum, and the accompanying amended findings and

amended declarations to reflect that change of law.

Each section of this Memorandum below corresponds to findings in the amended proposed

Findings of Fact and Conclusions of Law, as designated in the section heading.

                                          ARGUMENT

I.     The Court Has Broad Discretion to Order Disgorgement – Findings 1-11

       15 U.S.C. § 78u(d)(5) authorizes the Commission to seek “any equitable relief that may

be appropriate or necessary for the benefit of investors.” The Supreme Court recently reaffirmed

the Commission’s authority to obtain disgorgement for violations of any provision of the federal

securities laws. Liu, 140 S. Ct. at 1940. The Court held that, “A disgorgement award that does

not exceed a wrongdoer’s net profits and is awarded for victims is equitable relief under [15

U.S.C.] §78u(d)(5).” Id.

       Disgorgement is a “profit-based measure of unjust enrichment” that is measured by the

defendant’s “wrongful gain,” and is ordered to reflect the “foundational principle” of equity that


                                                 3
        Case 1:17-cv-11633-DJC Document 353 Filed 01/19/21 Page 4 of 21




“it would be inequitable that a wrongdoer should make a profit out of his own wrong.” Liu, 140

S. Ct. at 1943 (internal quotation marks omitted); SEC v. Sargent, 329 F.3d 34 (1st Cir. 2003)

(disgorgement “is intended to deprive wrongdoers of profits they illegally obtained by violating

the securities laws”).

       Here, Defendants’ fraudulent scheme resulted in millions of dollars of profits from

investors who were fraudulently induced to become the Defendants’ clients. Then, in violation

of their fiduciary duty of honesty, Defendants retained those clients by repeatedly failing to tell

the truth about the (lack of) historical track record for the AlphaSector strategies. Thus,

disgorgement of their unjust profits fulfills the equitable goals underlying the statute and accords

with the Liu decision.

       A wrongdoer can be required to give up unjust enrichment “without the need to show that

the claimant has suffered a loss.” Restatement (Third) of Restitution and Unjust Enrichment § 1,

cmt. a; see generally, e.g., Magruder v. Drury, 235 U.S. 106, 118-20 (1914) (trustee liable for

profits gained in breach of fiduciary duty, and “[i]t makes no difference that the estate was not a

loser in the transaction, or that the commission was no more than the services were reasonably

worth”). Thus, the Commission need not establish what loss was suffered by Defendants’

clients. Because disgorgement is measured by a violator’s “wrongful gains” as opposed to the

victim’s damages, Liu, 140 S. Ct. at 1944, disgorgement can be ordered in an amount that is

different from, or even exceed the victim’s loss. See Kansas v. Nebraska, 574 U.S. 445, 463

(2015) (ordering disgorgement that exceeded the victim’s “actual damages”); SEC v. Huffman,

996 F.2d 800, 802 (5th Cir. 1993) (“[A] disgorgement order might be for an amount more or less

than that required to make the victims whole.”).

       Disgorgement in the amount an investment adviser illicitly obtained is an appropriate




                                                   4
          Case 1:17-cv-11633-DJC Document 353 Filed 01/19/21 Page 5 of 21




remedy for violations of the Investment Advisers Act of 1940. See, e.g., SEC v. Kokesh, 884

F.3d 979, 980 (10th Cir. 2018); Montford & Co., Inc. v. SEC, 793 F.3d 76, 83-84 (D.C. Cir.

2015); SEC v. Illarramendi, 260 F. Supp. 3d 166, 182 (D. Conn. 2017); SEC v. Haligiannis, 470

F. Supp. 2d 373, 384-85 (S.D.N.Y. 2007).

         Because “flexibility is inherent in equitable remedies,” the Court has broad discretion in

determining the amount of disgorgement. Kansas, 574 U.S. at 464-45 (“[D]isgorgement need

not be all or nothing.”); see also SEC v. Happ, 392 F.3d 12, 31 (1st Cir. 2004) (standard of

review); SEC v. Wyly, 56 F.Supp.3d 394, 426 (S.D.N.Y. 2014) (a disgorgement order “gives

courts flexibility to determine the appropriate remedy to fit the wrongful conduct”).

         The amount of disgorgement ordered “need only be a reasonable approximation of profits

causally connected to the violation,” and the “risk of uncertainty in calculating disgorgement

should fall on the wrongdoer whose illegal conduct created that uncertainty.” SEC v. Happ, 392

F.3d 12, 31 (1st Cir. 2004) (quoting SEC v. First City Fin. Corp., 890 F.2d 1215, 1231-1232

(D.C. Cir. 1989)); SEC v. Yang, 2020 WL 4530630, at *2 (9th Cir. Aug. 6, 2020) (applying this

standard after Liu); SEC v. Mizrahi, 2020 WL 6114913, at *2-4 (C.D. Cal. Oct. 5, 2020) (same);

SEC v. Smith, 20-cv-1056, Dkt. 65 at 3-4 (C.D. Cal. Oct. 19, 2020) (same).

         As it did in its pre-appeal request for disgorgement, the Commission has submitted to the

Court a conservative estimate using the information available from the parties’ pleadings,

depositions, and discovery documents. And, as before, the calculations for that disgorgement

amount are summarized here, and detailed in the Declaration of the Commission’s forensic

accountant, Rory Alex (“Alex Decl.”).3 “Once the SEC shows that the disgorgement is a



3
  With this Memorandum, the Commission has submitted a new Alex Declaration, which repeats information from
the prior declaration, adds additional information and calculations about Defendants’ expenses, and revises the total
disgorgement and prejudgment interest figures.


                                                          5
        Case 1:17-cv-11633-DJC Document 353 Filed 01/19/21 Page 6 of 21




reasonable approximation of disgorgement, the burden shifts to the defendant to demonstrate that

the amount of disgorgement is not a reasonable approximation.” Happ, 392 at 31. To the extent

there is a “risk of uncertainty in calculating disgorgement,” that risk falls on Defendants who are

the “wrongdoer[s] whose illegal conduct created that uncertainty. Id.; see also Rubber Co. v.

Goodyear, 76 U.S. 788, 803-04 (1870) (explaining that no deduction is appropriate for claimed

expenses where the “manner in which the books … were kept renders such an account

impossible,” reasoning that the defendants’ “conduct in this respect has not been such as to

commend them to a court of equity,” and holding that “[u]nder the circumstances, every doubt

and difficulty should be resolved against them”) (cited with approval in Liu, 140 S. Ct. at 1945-

46, 1950); United States v. Rapower-3, LLC, 18-4119 (10th Cir. July 17, 2020) (denying

rehearing petition based on Liu where the petition “fail[ed] to identify any expenses that were not

part and parcel of Petitioners’ scheme and should be deducted from the disgorgement order

under the standard stated in Liu”). “[D]oubts are to be resolved against the defrauding

party.” SEC v. MacDonald, 699 F.2d 47, 55 (1st Cir. 1983).

       The Commission has revised its request for disgorgement in light of the Liu Court’s

statements on disgorgement deductions for legitimate business expense, as detailed in Section V.

II. Defendants Are Jointly and Severally Liable for Disgorgement – Findings 12-19

       Liu held that courts have the flexibility to impose joint and several liability against

“partners” engaged in “concerted wrongdoing.” 140 S. Ct. at 1949; see also SEC v. Janus

Spectrum, LLC, 2020 WL 3578077, at *2 (9th Cir. July 1, 2020) (“[T]he imposition of joint and

several liability for a disgorgement award is permissible so long as it is ‘consistent with equitable

principles.’”) (quoting Liu, 140 S. Ct. at 1949). Imposing joint and several liability for profits

resulting from breach of a fiduciary duty is consistent with equitable principles. See Crites, Inc.,

v. Prudential Ins. Co. of Amer., 322 U.S. 408, 414 (1944) (“Any profits that might have resulted


                                                  6
         Case 1:17-cv-11633-DJC Document 353 Filed 01/19/21 Page 7 of 21




from a breach of [a fiduciary duty], including the profits of others who knowingly joined [the

fiduciary] in pursuing an illegal course of action, would have to be disgorged and applied to the

estate.”) (citing cases).

        Where an owner-officer and a company together violate the securities laws, a court may

order them to pay disgorgement on a joint and several basis. SEC v. Esposito, et al., Civ. No. 16-

cv-10960-ADB, 2018 WL 2012688, *9 (D. Mass. April 30, 2018) (ordering managing director

and entity jointly and severally liable for total disgorgement where violations are closely

intertwined); SEC v. Locke Capital Mgmt., Inc., 794 F. Supp. 2d 355, 369 (D. R.I. 2011)

(holding entity and entity’s sole owner, an individual, jointly and severally liable for

disgorgement).

        Here Defendants were engaged in concerted wrongdoing. First, Navellier formed,

owned, and controlled all aspects of NAI during the relevant time period. D. 53 (Amended

Answer) at ¶15. Navellier served as NAI’s Chief Investment Officer and Chief Executive

Officer, during that time. Id. Navellier had the authority to hire, promote, demote, and fire NAI

employees. Id. He had authority, along with the Board of Directors of NAI, to decide what

products and investment vehicles NAI offered to its clients during the relevant time period. Id.

He also had authority along with the Board of Directors of NAI to sell NAI business lines,

including the Vireo AlphaSector business. Id. In other words, Navellier had final authority over

NAI’s fraudulent activity. See SEC v. First Jersey Sec., Inc., 101 F.3d at 1475-76 (finding, under

Exchange Act § 20(a), “where a firm has received gains through its unlawful conduct, where its

owner and chief executive officer has collaborated in that conduct and has profited from the

violations … it is within the discretion of the court to determine that the owner-officer too should

be subject, on a joint and several basis, to the disgorgement order”).




                                                  7
        Case 1:17-cv-11633-DJC Document 353 Filed 01/19/21 Page 8 of 21




       Second, Navellier committed his violations of Counts I and II in concert with NAI. He

knew the marketing was misleading, had the power to stop NAI from its fraudulent marketing

efforts, and authorized his NAI staff to continue the marketing campaign anyway. See Order and

Memorandum, D. 252, at 5-6 (detailing Navellier’s approvals of the continued marketing of the

Vireo AlphaSector products using the misleading advertising, despite his knowledge that due

diligence had been inadequate, that NAI lacked support for its marketing statements, and that the

product “smelled like fraud”) and at 7 (detailing Navellier’s effort to sell NAI’s Vireo line of

business as a result of NAI’s “massive due diligence failure,” risk of SEC liability, and F-

Squared’s fake indexes which Defendants used in their Vireo marketing). Navellier had the

power to decide what products NAI offered. He authorized the selling of the Vireo AlphaSector

products, even though he was well aware that the Vireo AlphaSector performance claims were

unsupported. D. 252 at 5; see also D. 222-46, D. 222-47. But he did not stop sales of the Vireo

products or notify clients of any of Defendants’ misrepresentations. Id. In the end, he decided to

sell the Vireo assets despite what he considered “a massive due diligence failure.” Id. at 6-7; see

also D. 222-48, 222-63, 222-64.

       Third, both Defendants benefited from their concerted wrongdoing. From 2009 to

August 2013, Navellier owned at least 75% of NAI and in 2013, Navellier acquired complete

ownership of NAI. D. 53 (Amended Answer), ¶15. Navellier is now the sole owner of NAI and

shares in all profits and proceeds received by NAI. Id.; see also D. 222-2 at 8-9.

       On these facts, the imposition of joint and several liability does not implicate the

concerns expressed by the Court in Liu. There, the Court discussed the practice of imposing

disgorgement liability “on a wrongdoer for benefits that accrue to his affiliates,” which the Court

stated “could transform any equitable profits-focused remedy into a penalty.” 140 S. Ct. at 1949.




                                                 8
        Case 1:17-cv-11633-DJC Document 353 Filed 01/19/21 Page 9 of 21




Here, however, benefits that accrued to NAI accrued to Navellier. So Defendants may properly

be held joint and severally liable for disgorgement as partners engaged in concerted wrongdoing.

III. Disgorgement Here Will Be “For the Benefit of Investors” – Findings 20-25

       An award of disgorgement here would be for the benefit of investors. The “equitable

nature of the profits remedy generally requires the SEC to return a defendant’s gain to wronged

investors for their benefit.” Liu, 140 S. Ct. at 1948. Because of the “delicate fiduciary nature of

an investment advisory relationship” investment advisers have “an affirmative duty of utmost

good faith, and full and fair disclosure of all materials facts, as well as an affirmative obligation

to employ reasonable care to avoid misleading [their] clients.” SEC v. Capital Gains Research

Bureau, Inc., 375 U.S. 180, 186 (1963). But Defendants breached these duties in this case to the

detriment of their clients and prospective clients. D. 252 at 16.

       The Commission intends to distribute disgorgement to Defendants’ Vireo AlphaSector

clients any disgorgement awarded here. The Commission has the names, investment amounts,

and time period of investment with Defendants has been produced to the Commission in

discovery. Based on that information and the amount of disgorgement this Court previously

ordered in this case, the Commission has determined that distribution of disgorgement can

feasibly be distributed to injured clients, if Defendants timely pay what is owed.

       If Defendants do not timely pay their full disgorgement, the Commission will reassess the

feasibility of the distribution based on the amount paid and, if still feasible, will distribute funds

to clients consistent with this Court’s Amended Final Judgment. If the Commission determines

at that time that a distribution is not feasible given the amount Defendants have paid in

disgorgement, it will advise the Court and will seek the Court’s guidance on whether “a specific

order … directing any proceeds to the Treasury” is permissible. Liu, 140 S. Ct. at 1949. But this

determination is premature at this time.


                                                   9
        Case 1:17-cv-11633-DJC Document 353 Filed 01/19/21 Page 10 of 21




IV. Defendants Should Be Deprived of the Profits They Gained from Their Illegal
    Conduct—Findings 26-37

       Disgorgement should amount to the “net profits from wrongdoing after deducting

legitimate expenses.” Liu, 140 S. Ct. at 1946. By net profits, the Court is referring to “gains

‘made upon any business or investment, when both the receipts and payments are taken into the

account.’” Id. at 1949-50 (quoting Goodyear, 9 Wall., at 804). “[A] defendant may be denied

inequitable deductions” and expenses that “are merely wrongful gains under another name.” Id.

at 1950 (internal quotation marks omitted). As of January 1, 2021, the statute of limitations for

disgorgement applicable to disgorgement in this case has been changed to ten years. Pub. L.

116-283, §6501(a)(3) & (b), Jan. 1, 2021, 134 Stat. 3388. So, all profits of the Defendants’

fraudulent scheme can be disgorged, as the earliest profits received by the Defendants from their

fraudulent conduct occurred in 2011, less than ten years before the filing of this case. The

Commission includes revenues and expenses paid from January 1, 2011 through Defendants’

sale of the Vireo business (when they presumably stopped receiving revenue or incurring

expenses for that business).

       A.      Revenues—Findings 31-37

       Defendants’ misconduct resulted in two types of revenue: fees paid by clients and the

proceeds of the sale of the Vireo business. Each type represents “ill-gotten gains” obtained by

the Defendants as a result of the fraudulent marketing scheme and their failure to disclose to their

clients the significant fraudulent misrepresentations that had been made to them by Defendants

about the Vireo products. See SEC v. AbsoluteFuture.com, 115 Fed. App’x. 105, 106-107 (2d.

Cir. 2004) (affirming order to disgorge all profits received as result of fraud).

       As detailed below, Defendants received $36,775,867 from their misconduct, the sum of

the profit earned by Defendants for the Vireo AlphaSector business and the sale price paid to


                                                 10
        Case 1:17-cv-11633-DJC Document 353 Filed 01/19/21 Page 11 of 21




Defendants for the Vireo AlphaSector assets. Alex Decl. at ¶¶ 8-9.

               1.      Fees Paid By Clients – Findings 32-34

       Defendants’ many material misrepresentations about Vireo AlphaSector worked, and

Defendants collected millions in advisory fees from thousands of people they had deceived into

becoming clients and continued to deceive when they were clients. According to Navellier’s

income statements, revenue from the Vireo AlphaSector business was $22,775,867 from 2011

through 2013. This amount represents the total investment advisory fees paid by Defendants’

clients for the Vireo products during that time. Alex Decl. at ¶8.

               2.      Sale of Vireo – Findings 35-37

       In addition to the fees earned, Navellier subsequently sold the Vireo AlphaSector assets

(namely, its client relationships) on September 23, 2013 for $14,000,000, which should also be

disgorged. Alex Decl. at ¶ 9 & Ex. 2 (NAI’s business checking account statement for September

2013). The value Defendants received in the sale is causally connected to its wrongdoing in

violating the Advisers Act. Defendants “actions contributed to the value of the Vireo

AlphaSector business that Defendants then sold to F-Squared.” D.252 at pp. 22-23. This is

particularly true as, up to and including through the sale, Defendants did not fulfill their on-going

obligation to disclose the falsity of their marketing representations that was their fiduciary duty.

D. 252 at 17-18. As the Vireo sale price was largely dependent on the number of clients who

transferred to F-Squared (instead of terminating their client relationship), Defendants had a

substantial incentive not to disclose their misrepresentations and the reason they were selling the

business. The Vireo sale included “all rights … under … investment advisory contracts … with

clients or with other investment advisors” including the right to “payment for services provided

under” those contracts. Defendants sold their Vireo assets: the advisory clients and the future

advisory fee payments those clients would make. In fact, the Vireo asset sale agreement allowed


                                                 11
        Case 1:17-cv-11633-DJC Document 353 Filed 01/19/21 Page 12 of 21




for an adjustment to the purchase price F-Squared paid for Vireo based on the value of the client

accounts transferred from NAI to F-Squared. D. 224-5 (“Assignment and Asset Purchase

Agreement”), p. 34. In other words, Defendants engaged in additional fraudulent omissions to

keep the sale price high. And, Navellier appears to have wanted to sell the Vireo business before

the fraud became public and the firm faced a “big SEC enforcement fine,” instead of disclosing

to clients the problems. Ex. 15. Thus, there is no “clear break in or considerable attenuation of

the causal connection between the illegality and the ultimate profits” from the sale. Happ, 392

F.3d at 32 (quoting First City Fin. Corp., Ltd., 890 F.3d at 1232).

       The sale amount, which in reality was the price paid by F-Squared to collect future fees

from Vireo clients, provides a good measure of the value of what Defendants received by their

fraud (in addition to advisory fees collected), and thus what should be disgorged. “The value for

restitution purposes of benefits obtained by the misconduct of the defendant … is not less than

their market value. Restatement (Third) of Restitution and Unjust Enrichment, § 51(2) (Am.

Law Inst. 2011). If “a defendant is unjustly enriched by a transaction in which … the connection

between unjust enrichment and the defendant’s ownership of a particular property makes it

equitable that the claimant have recourse to that property ... the claimant may be granted an

equitable lien”, or, put in this context, disgorgement of those profits for the benefit of harmed

investors is appropriate. Wilmington Sav. Fund Soc'y, FSB v. Collart, No. CV 17-12204-RGS,

2019 WL 1430118, at *6 (D. Mass. Mar. 29, 2019) (citing Restatement (Third) of Restitution

and Unjust Enrichment, ¶ 56(1)). Here, Defendants were enriched by selling Vireo, after

fraudulent inducing the clients to sign up and without making any required disclosures about the

fraudulent marketing. So the unjust enrichment is directly connected to the property (the Vireo

client relationships and right to future fees sold to F-Squared). The Commission seeks to recover




                                                 12
       Case 1:17-cv-11633-DJC Document 353 Filed 01/19/21 Page 13 of 21




that unjust enrichment for clients, who would otherwise be the “claimants.”

   Adding the sale proceeds to the Vireo AlphaSector revenues discussed above, the total

revenues equals $36,775,867 ($14,000,000 plus $22,775,867).

V. Non-Fraud Expenses May Be Deducted. Fraud-Furthering Expenses Should Not Be –
   Findings 38-60

       In Liu, an offering fraud case, the SEC claimed as disgorgement the proceeds of the

illegal offering, whose purported purpose was to raise funds to develop a cancer-treatment

center. Liu, 140 S. Ct. at 1942. The Supreme Court held that expenses relating to the legitimate

business, such as payments for cancer-treatment equipment, might appropriately be deducted

because they “arguably have value independent of fueling a fraudulent scheme.” Id. at 1950.

The Court remanded the case to the District Court to determine what expenses equitably should

be deducted from the disgorgement award. Id. at 1950 (“we leave it to the lower court to

examine whether including those expenses in a profits-based remedy is consistent with the

equitable principles underlying § 78u(d)(5)”).

       The Commission and Defendants in this matter start from essentially the same list of

expenses. These expenses have already been apportioned to the Vireo business, so as to exclude

any expenses that relate to the non-Vireo part of the investment advisory business. See Ex. 1; D.

278 at 13 (Report of Ds’ Expert, Schedule 1).

       A.      Legitimate Expenses that Should Be Deducted from Revenues – Findings 41-
               48

       The Court should only deduct expenses related to legitimate investment advisory

business conducted by NAI, and not those expenses incurred to accomplish the actual fraud. In

other words, what expenses went to providing investment advisory services to Defendants’

clients versus what expenses went to fraudulently inducing people to become and stay clients?




                                                 13
       Case 1:17-cv-11633-DJC Document 353 Filed 01/19/21 Page 14 of 21




The Court can determine what business expenses should be deducted from the disgorgement by

looking at the investment advisory agreement between Defendants and their victimized clients to

see what services Defendants contracted to provide to them.

               1.     Research Expenses – Findings 43-45

       From the investment advisory agreements, the Court can conclude that the investment

advisory fee was primarily to implement the AlphaSector Strategy for clients (i.e., for the

periodic trade instructions that would be implemented in client accounts so that their investment

followed the strategy.) Ex. 16, p. 2-3 “to invest in securities in the market segment(s) designated

… through the use of Navellier’s proprietary fundamental and quantitative analysis”).

       For the Vireo AlphaSector strategies, those instructions were exclusively supplied by F-

Squared. Ex. 17 at 2. That expense is represented by the “Research” line of the Vireo Income

Statement. Navellier paid $13,502,785 to F-Squared over this period in connection with a fee-

sharing arrangement whereby F-Squared would get a percentage of the Vireo revenue. Alex

Decl. at ¶10; Ex. 17. The initial disgorgement amount requested by the Commission and

awarded by this Court already deducted this Research cost as an expense of the legitimate

business activity performed for clients (the actual investment of their money) and it should

continue to be deducted from the disgorgement award here.

               2.     Salaries for Transmitting Instructions to Brokers, Trading and Other
                      Administrative Tasks – Findings 46-48

       Next, NAI had to implement the AlphaSector trading instructions in client accounts.

Once a week or once a month (for each of the strategies), NAI needed to send the trade

instructions that arrived from F-Squared to the clients’ brokers or custodians, or to implement the

trades in the client accounts itself. The cost of the time of the employee who transmitted these

instructions and/or implemented the trades can be deducted from the disgorgement award as a



                                                14
       Case 1:17-cv-11633-DJC Document 353 Filed 01/19/21 Page 15 of 21




cost of managing client accounts.

       Finally, investment advisory fees also were used to pay for administrative tasks for client

accounts, including setting up new client accounts, handling account paperwork, billing and

processing account terminations. This work was intermittent and NAI was a small shop where

administrative duties were shared and conducted for all NAI products not just Vireo. The

portion of salaries of people performing these administrative tasks that are attributed to Vireo in

the income statement can be deducted from revenues in this disgorgement calculation.

       The Commission has estimated the amount of salary that should be deducted for trade

instructions, trading, and administrative expenses, by estimating (below) the salaries of the Vireo

marketing/sales staff and deducting that amount from total salaries. The amount left (the non-

marketing salaries) is the Commission’s reasonable approximation of salaries deductible from

revenues in the disgorgement calculation. In other words, if the salaries are not marketing

salaries, the Commission has assumed that they are deductible from disgorgement and has

subtracted them from revenues as part of its disgorgement calculation. By doing so, the

Commission conservatively assumes that all non-marketing salaries at Vireo were for work done

for the Defendants’ clients.

       B.      Expenses That Should Not Be Deducted – Findings 49-60

       Many of the expenses Defendants seek to deduct from disgorgement (based on their prior

remedies briefing) have no value independent of their fraudulent scheme. Defendants cannot

receive credit for expenses incurred for the purpose of furthering their fraud, according to both

Liu and long-standing equitable principles. See Liu, 140 S. Ct. at 1950 (emphasizing the

deduction of “legitimate expenses”); Restatement (Third) of Restitution and Unjust Enrichment,

§ 51(5)(c) (“A conscious wrongdoer or a defaulting fiduciary … will ordinarily be denied any



                                                 15
        Case 1:17-cv-11633-DJC Document 353 Filed 01/19/21 Page 16 of 21




credit for … expenditures incurred directly in the commission of a wrong to the claimant.”); id.,

cmt. (h) (“The defendant will not be allowed a credit for the direct expenses of an attempt to

defraud the claimant, even if these expenses produce some benefit to the claimant.”).

               1.      Marketing Expenses – Findings 50-57

       The whole purpose of Defendants’ large marketing/sales/wholesaler staff was to amplify

the harm caused by the Defendants’ fraudulent marketing by repeating the misleading statements

in order to acquire new investors. Ex. 18 (R. 30(b)(6) Depo. of NAI) at 21:8-22:4. Unlike the

Liu example of cancer treatment equipment (140 S. Ct. at 1950), Defendants’ marketing

expenses were not spent to provide Navellier’s clients with investment advisory services, quite

the opposite, those expenses which include marketing staff salaries, incentive pay, bonuses

traveling expenses, etc. directly contributed to expanding the fraud and so those expenses should

not be deducted from the disgorgement award.

       Navellier’s marketing department functioned like an advertising agency, meeting with

prospective investment advisers and brokers to bring in clients, providing a continuous stream of

false marketing materials, and negotiating incentives with advisers to entice more and more

victims and generate more and more fraudulent fees. These expenditures can be thought of as

profits of the fraud that were reinvested to obtain new clients (i.e., new victims of the fraud) and,

in turn, additional fraud revenues. Thus, the Court should not deduct the sales and marketing

expenses from revenues, including the following categories of expenses on the Vireo income

statement: salaries (for the sales and marketing staff), “marketing” costs, as well as meals,

lodging, travel, entertainment, and automobile. Restatement (Third), Restitution and Unjust

Enrichment, § 51, cmt. h (conscious wrongdoer’s attempt to deduct the cost of services that the

victim didn’t ask for (here, marketing to other prospective clients) will “predictably be denied”).

       The Commission has estimated the salaries of the sales and marketing staff, using the


                                                 16
         Case 1:17-cv-11633-DJC Document 353 Filed 01/19/21 Page 17 of 21




limited discovery materials Defendants produced containing compensation information. Despite

the Commission’s repeated attempts to obtain compensation discovery, Defendants refused to

answer any questions on that topic, objecting that it was “private” and refusing to let witnesses

answer questions about it. E.g., Ex. 19 (Czyz Deposition, 59:22-60:8; Lee Deposition, 26:5-9).

The Commission noticed NAI’s Rule 30(b)(6) deposition and included Topic 13: “All

compensation, remuneration, or money received pursuant to any employment agreement or

ownership of NAI or any related entity by each officer of NAI between 2010 and 2014, including

any money received as a consequence of the sale of the Vireo line of business (or assets).” Ex.

20 (R. 30(b)(6) Depo. Notice). But when NAI’s witness was asked the first question about

compensation she was unprepared to answer. Defendants’ Counsel immediately ended any

further questioning on Topic 13. Ex. 18 at 225:4-229:23. When the Commission moved for

sanctions, the witness’ unpreparedness was one of the grounds. D.185 at 15-16. As a

consequence of Defendants’ refusal to provide compensation information during testimony and

largely in document discovery, they should be precluded here from offering any new information

on salaries they wish to be deducted from disgorgement.

        Using the limited information from the Defendants, the Commission has estimated

marketing salaries to be, in the aggregate over the relevant time period: $1,574,729. Declaration

of William Donahue (“Donahue Decl.”), ¶8. This total represents roughly 76 % of the salaries

listed on the Vireo income statement over the relevant time period.4 Alex Decl., ¶16.

        The Vireo Income Statement also lists other expenses—“marketing,” meals, lodging,

travel, entertainment, and automobile—which all appear solely to support sales and marketing

efforts. Ex. 21 (showing Navellier marketing trips). For the reasons already stated, these


4
 This percentage will be used to apportion other expenses (such as lease) into marketing and non-marketing
expenses, below.


                                                       17
        Case 1:17-cv-11633-DJC Document 353 Filed 01/19/21 Page 18 of 21




expenses should be characterized as “marketing” expenses and should not be deducted from

disgorgement.

                2.     Incentive Pay and Bonus – Finding 58

       At NAI, incentive pay and bonuses were tied, generally speaking, to the assets under

management for Vireo in that year. Exs. 5, 9, 13. In other words, the incentive pay and bonus

amounts were tied to the increases in managed client assets that Defendants were able to attain

through their marketing. Because incentive pay and bonuses were closely related to the

acquisition of more client assets, and not to the provision of services to clients, they are not (as

applied here) legitimate business expenses and should not be deducted.

                3.     Legal Expenses – Finding 59-60

       At the end of the disgorgement period, a new $400,000 expense for “Legal &

Accounting” appears that did not appear in prior years. Ex. 1. In 2013, NAI had two new legal

expenses not previously incurred, both related to Vireo. First, the sale of the Vireo business to F-

Squared. Second, NAI’s response to the Commission’s subpoena for documents. Similar to the

other expenses discussed above, neither is deductible as an expense related to the provision of

services to Defendants’ clients. The first is related to the continuation of the fraud, by selling

clients’ accounts to F-Squared without disclosing to those clients the fraudulent

misrepresentations. D. 252 at 22-23. The second is a litigation expense related to both the F-

Squared litigation and, eventually, to this one. Ex. 22 (Commission subpoena to NAI). As these

legal expenses are unrelated to the provision of legitimate investment advisory services to

clients, they should not be deducted.

VI. Additional Expenses Should Be Apportioned to Separate the Legitimate Expenses
    from Those That Should Not Be Deducted – Findings 61-65

       “In determining net profit the court … may make such apportionments … as reason and



                                                  18
       Case 1:17-cv-11633-DJC Document 353 Filed 01/19/21 Page 19 of 21




fairness dictate, consistent with the object of” disgorgement. Restatement, Third, Restitution and

Unjust Enrichment, §51(5) (2011). Apportionment “may involve … the proportion of overhead

or other common expenses properly charged against these results in determining the net profits

of the business in question.” Id. at § 51, cmt g. Here, the expenses listed as office/misc.,

delivery, postage, printing, all may relate to both the provision of investment advisory services to

clients and to Defendants’ marketing efforts. These expenses should thus be apportioned, and

only the expenses related to the provision of client services deducted. The ratio of marketing

salaries to total salaries provides a good proxy for the relative amounts of office expenses

dedicated to marketing versus non-marketing expenses. This ratio is $1,574,729 (marketing

salaries) to $2,069,327 (total salaries), over the relevant time period, or approximately 76%.

Alex Decl., ¶16. The total of the office-related expenses over the relevant time period is

$184,077. Id. Multiplying that percentage by the total office, delivery, postage, and printing

expenses for the time period yields $140,080, as the amount of these expenses attributable to

marketing. The residual, $43,997, should be deducted from disgorgement. Id.

VII. Disgorgement Total – Findings 66-68

       As detailed above, Defendants’ total gross profit from their fraudulent scheme equals

$36,775,867 ($14,000,000 plus $22,775,867). “Legitimate expenses” deductible from revenues

equals $14,041,380 (Research = $13,502,785, Non-Marketing Salaries = $494,598 and Related

Non-Marketing Expenses (Office, Postage, Delivery and Printing) = $43,997). Thus,

Defendants’ total disgorgement (i.e., their net profits) equals $22,734,487 Alex Decl., ¶¶9-17..

VIII. The Court Should Order the Defendants to Pay Prejudgment Interest – Findings 69-
      73

       The Court previously ordered Defendants to pay pre-judgment interest on the ordered

disgorgement amount, and should continue this order now. A district court has “broad



                                                 19
         Case 1:17-cv-11633-DJC Document 353 Filed 01/19/21 Page 20 of 21




discretion” to order a defendant to pay prejudgment interest on the disgorgement amount. First

Jersey, 101 F.3d at 1476. “Courts have recognized that an assessment of prejudgment interest,

like the disgorgement remedy, is intended to deprive wrongdoers of profits they illegally

obtained by violating the securities laws.” Sargent, 329 F.3d at 40 (citation omitted). Without

an award of prejudgment interest, a securities law violator receives an “interest-free loan” on his

unjust enrichment. Id. at 41. In SEC cases, courts typically calculate prejudgment interest using

the rate established by the Internal Revenue Service for tax underpayment, which reasonably

approximates the unjust benefit of a defendant’s use of the money. See First Jersey, 101 F.3d at

1476; SEC v. Druffner, 517 F. Supp. 2d 502, 512-13 (D. Mass. 2007).

         Using the Internal Revenue Service’s interest rate for unpaid balances, prejudgment

interest on $22,734,487 is $6,635,403 for a total disgorgement of $29,369,890. Alex Dec., ¶¶17-

19.5 The Court should order the Defendants to pay prejudgment interest, because they have

enjoyed the financial benefits of their wrongful conduct since the 2011 to 2013 period.

                                               CONCLUSION

        The Commission respectfully requests that the Court enter the proposed findings of fact

and conclusions of law attached here, and order disgorgement of $22,734,487 plus prejudgment

interest of $6,635,403, for a total of $29,369,890, to be paid jointly and severally by Defendants.

(Finding 74.) The Commission also respectfully requests the Court enter the proposed Amended




5
 The Commission has used April 30, 2020 as the date for the end of the prejudgment interest period. This is the
same date used in the Commission’s prior Motion for Final Judgment.


                                                        20
       Case 1:17-cv-11633-DJC Document 353 Filed 01/19/21 Page 21 of 21




Final Judgment, also attached here, reflecting the new disgorgement amount.


Dated: January 19, 2021                      Respectfully submitted,

                                             SECURITIES AND EXCHANGE
                                             COMMISSION

                                             By its Attorneys,

                                             /s/ Marc J. Jones
                                             Marc J. Jones (Mass. Bar No. 645910)
                                             Jennifer A. Cardello (Mass. Bar No. 657253)
                                             William J. Donahue (Mass. Bar No. 631229)
                                             Robert B. Baker (Mass. Bar No. 654023)

                                        Boston Regional Office
                                        33 Arch Street
                                        Boston, MA 02110
                                        (617) 573-8947 (Jones direct)
                                        (617) 573-4590 (fax)
                                        JonesMarc@sec.gov
                                CERTIFICATE OF SERVICE

        I certify that on January 19, 2021, a copy of the foregoing was electronically filed
through the ECF system and will be sent electronically to all persons identified in the Notice of
Electronic Filing and that paper copies will be sent to those indicated as non-registered
participants.

Dated: January 19, 2021                      /s/ Marc J. Jones




                                                21
